ORDER
h Considering the Joint Petition for Consent Discipline filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that the Joint Petition for Consent Discipline be and hereby is rejected pursuant to Supreme Court Rule XIX, § 20.
IT IS FURTHER ORDERED that this matter be remanded for consideration of the previously filed formal charges, and for the institution of formal charges in the trust account matter.
FOR THE COURT:
/a/ Jefferson D. Hughes, III /s/ Justice, Supreme Court of Louisiana